 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 1 of 13 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISRICT OF FLORIDA
                          ORLANDO DIVISION

TIFFANY JORDAN,                       )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )       Case No.:
                                      )
UCF ATHLETICS                         )
ASSOCIATION, INC.,                    )
                                      )
      Defendant.                      )
_______________________________       /

       PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, TIFFANY JORDAN (“Plaintiff” or “Jordan”), and

files her Complaint against Defendant, UCF ATHLETICS ASSOCIATION, INC.

(“Defendant” or “UCF”), and in support states the following:

                          NATURE OF THE CLAIMS

      1.    This is an action for monetary damages pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C §§ 2000e, et seq., as amended by the

Pregnancy Discrimination Act of 1978 (hereinafter “Title VII”), Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”), and the Florida Civil Rights Act of 1992 Fla. Stat. §§760.10, et seq.

(hereinafter “FCRA”), to redress Defendant’s unlawful employment practices

against Plaintiff, including Defendant’s unlawful discrimination, harassment, and


                                          1
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 2 of 13 PageID 2




retaliation against Plaintiff because of her pregnancy and her disability leading to

her unlawful termination.

                          JURISDICTION AND VENUE

       2.    This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§1331 and 1343, as this action involves federal questions regarding deprivation

of Plaintiff’s civil rights under Title VII and the ADA.

       3.    This Court has supplemental jurisdiction over Plaintiff’s related

claims arising under state law and the Florida Civil Rights Act of 1992 pursuant to

28 U.S.C. §1367(a).

       4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including

the unlawful employment practices alleged herein occurred in the district.


                                   THE PARTIES

       5.    Plaintiff, Jordan, is a permanent resident of the United States, and is

and was at all times material, a resident of the state of Florida.

       6.    Defendant, UCF, is a Florida Not for Profit Corporation with its

principal pace of business in Orlando, Florida.

       7.    Defendant does business and Plaintiff worked for Defendant in this

District.



                                          2
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 3 of 13 PageID 3




      8.     Defendant is an employer as defined by all laws under which this

action is brought and employs the requisite number of employees.

                        PROCEDURAL REQUIREMENTS

      9.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      10.    On June 16, 2021, Plaintiff dual-filed a claim with the Florida

Commission on Human Rights (“FCHR”) and Equal Employment Opportunity

Commission (“EEOC”) against Defendant satisfying the requirements of 42 U.S.C.

§ 2000e-5(b) and (e) based on sex, pregnancy, disability, and retaliation.

      11.    Plaintiff’s EEOC charge was filed within three hundred days after the

alleged unlawful employment practices occurred.

      12.    On July 13, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue

upon request.

      13.    This complaint was filed within ninety days of the EEOC’s issuance

of the Notice of Right to Sue.

                           FACTUAL ALLEGATIONS

      14.    Plaintiff is Female.

      15.    Plaintiff worked for Defendant for approximately six years and eight

months.




                                         3
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 4 of 13 PageID 4




      16.    At the time of her termination, Plaintiff held the position of Assistant

Coach for the University of Central Florida’s (“UCF”) Softball team.

      17.    Plaintiff was a full-time employee who regularly worked or exceeded

forty hours per week.

      18.    In 2019, Plaintiff gave birth to her first child. Upon returning to work

in 2020, Cynthia Malone, Head Coach, informed Plaintiff that she had considered

terminating Plaintiff’s employment during her pregnancy.

      19.    Around February 2021, Plaintiff informed Ms. Malone that she was

pregnant and expecting to give birth in November 2021.

      20.    Thereafter, Ms. Malone excluded Plaintiff from communication

between the coaching staff and the players during players meetings.

      21.    At all times relevant to this action, Plaintiff was a qualified individual

with disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by

Defendant.

      22.    At all times material, Plaintiff was able to perform the essential

functions of her job with or without accommodation.

      23.    On or about May 23, 2021, Ms. Malone commented to Plaintiff, “you

look like you’re moving kind of slow.”




                                          4
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 5 of 13 PageID 5




      24.   The following day, Plaintiff began to experience severe abdominal

pain and was forced to seek medical treatment at Advent Health Lake Nona

Emergency Room, where she was diagnosed with kidney stones and hospitalized.

      25.   Plaintiff’s disability substantially limits her major life activities

including but not limited to standing, walking, and lifting.

      26.   Plaintiff’s husband immediately notified Ms. Malone of Plaintiff’s

hospitalization.

      27.   Later that afternoon, Plaintiff informed Ms. Malone that she had been

discharged from the hospital, but she would need to be examined by her OBGYN.

      28.   The next day, Plaintiff returned to work.

      29.   Upon Plaintiff’s return to work, Ms. Malone prevented Plaintiff from

speaking with the players and participating in end of the season players meetings,

as she had during prior seasons.

      30.   On or about June 1, 2021, just one week after Plaintiff’s medical

emergency, Defendant terminated Plaintiff’s employment under pretext.

      31.   Defendant terminated Plaintiff’s employment despite Plaintiff being

a member of the coaching staff that had just concluded one UCF Softball’s most

successful seasons in program history.

      32.   Shortly   after   Defendant       terminated   Plaintiff’s   employment,

Defendant hired a male Assistant Coach, Tyler Heil, to replace Plaintiff.


                                          5
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 6 of 13 PageID 6




      33.   At the time of Plaintiff’s termination, another one of Defendant’s

Assistant Coaches, was also pregnant.

      34.   Ms. Malone was aware of the Assistant Coach’s pregnancy as well.

      35.   Upon information and belief, Ms. Malone threatened to take an

adverse action against the Assistant Coach’s employment following the conclusion

of UCF Softball’s season, which ended in May 2021.

      36.   Shortly thereafter, in July 2021, the Assistant Coach resigned her

employment, only to accept a lateral position at another university.

      37.   Plaintiff has been damaged by Defendant’s illegal conduct.

      38.   Plaintiff has had to retain the services of the undersigned counsel and

has agreed to pay said counsel reasonable attorney’s fees.

                                    Count I:
Sex, Including Pregnancy and Maternity Based Discrimination in Violation of
       Title VII as amended by the Pregnancy Discrimination Act of 1978

      39.   Plaintiff re-alleges and adopts, as if fully set forth here, the allegations

stated in Paragraphs 1-38 above.

      40.   At all times relevant to this action, Plaintiff was in a protected

category under Title VII because of her sex, female, including pregnancy.

      41.   Defendant is prohibited under Title VII from discriminating against

Plaintiff because of her sex, including pregnancy and maternity with regard to




                                          6
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 7 of 13 PageID 7




discharge, employee compensation, and other terms, conditions, and privileges of

employment.

42.   Defendant violated Title VII by unlawfully terminating and discrimination

against Plaintiff based on her sex including pregnancy and maternity as compared

to male employees and female employees who were not pregnant.

                                     Count II:
                       Retaliation in Violation of Title VII

      43.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-38 above.

      44.    Plaintiff engaged in protected activity under Title VII while employed

by Defendant.

      45.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      46.    Defendant’s conduct violated Title VII.

      47.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss or pay, benefits, and prestige for which she is

entitled to damages.

      48.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.




                                         7
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 8 of 13 PageID 8




      49.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her

to punitive damages.


                                      Count III:
                  Disability Discrimination in Violation of the ADA

      50.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-38 above.

      51.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

      52.    Plaintiff has an actual disability, has a record of being disabled,

and/or is perceived as being disabled by Defendant.

      53.    Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      54.    Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on her disability.

      55.    Defendant intentionally discriminated against Plaintiff on the basis of

her disability.

      56.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and


                                          8
 Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 9 of 13 PageID 9




continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

      57.    Defendant’s unlawful conduct in violation of the ADA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                                    Count IV:
                       Retaliation in Violation of the ADA

      58.    Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-38above.

      59.    Defendant retaliated against Plaintiff for engaging in protected

activity when Plaintiff requested reasonable accommodations under the ADA by

terminating her employment.

      60.    Defendant’s conduct violates the ADA.

      61.    Defendant’s discriminatory conduct in violation of the ADA has

caused Plaintiff to suffer loss of pay, benefits, and prestige.

      62.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress entitling her to compensatory damages.
                                           9
Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 10 of 13 PageID 10




63.   Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

                                       Count V:
            Sex and Pregnancy Based discrimination in Violation of the FCRA

      64.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in paragraphs 1-38 above.

      65.     Defendant violated the FCRA by terminating and discriminating

against Plaintiff based on her sex.

      66.     Defendant intentionally discriminated against Plaintiff on the basis of

her sex and her pregnancy.

      67.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

      68.     Defendant’s unlawful conduct in violation of the FCRA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious



                                         10
Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 11 of 13 PageID 11




disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                                  Count VI:
            Handicap Based Discrimination in Violation of the FCRA

      69.    Plaintiff re-alleges and adopts as if fully set forth herein, the

allegations stated in Paragraphs 1-38 above.

      70.    Plaintiff was a qualified individual with a handicap under the

meaning of the FCRA.

      71.    Defendant is prohibited under the FCRA from discrimination against

Plaintiff because of her handicap with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      72.    Defendant violated the FCRA by discriminating against Plaintiff

based on her handicap.

      73.    Defendant intentionally discriminated against Plaintiff on the basis of

her handicap.

      74.    As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered lost wages,

lost benefits, as well as severe mental anguish and emotional distress, including

but not limited to depression, humiliation, embarrassment, stress and anxiety, loss

of self-esteem and self-confidence, and emotional pain and suffering, for which

Plaintiff is entitled to an award of monetary damages and other relief.
                                        11
Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 12 of 13 PageID 12




      75.     Defendant’s unlawful conduct in violation of the FCRA was

outrageous, malicious, was intended to injure Plaintiff, and was done with the

conscious disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of

exemplary and punitive damages.

                                     Count VII:
                       Retaliation in Violation of the FCRA

      76.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-38 above.

      77.     Plaintiff engaged in protected activity under the FCRA while

employed by Defendant.

      78.     Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity.

      79.     Defendant’s conduct violated the FCRA.

      80.     Defendant’s discriminatory conduct, in violation of the FCRA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which he is entitled

to damages.

      81.     Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      82.     Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s protected rights, thereby entitling her to punitive

damages.
                                           12
Case 6:21-cv-01506-RBD-GJK Document 1 Filed 09/13/21 Page 13 of 13 PageID 13




                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)    Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at

trial, punitive damages, liquidated damages, and prejudgment interest thereon;

      b)    Grant Plaintiff her costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)    Award any other and further relief as this Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                       Respectfully Submitted:


                                       /s/ Gary Martoccio
                                       Gary Martoccio
                                       Florida Bar No. 99040
                                       Spielberger Law Group
                                       4890 W. Kennedy Blvd., Ste. 950
                                       Tampa, Florida 33606
                                       T: (800) 965-1570
                                       F: (866) 580-7499
                                       Gary.Martoccio@spielbergerlawgroup.com

                                       Counsel for Plaintiff



                                          13
